Citation Nr: 0412282	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  04-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES
  
1.  Entitlement to service connection for Alzheimer's 
dementia.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to October 
1945.  He was a prisoner of war (POW) during World War II 
from March 3, 1945 to April 29, 1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (the RO).

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative in February 2004.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

Clarification of issue on appeal

In the Written Brief Presentation dated in February 2004, the 
veteran's representative phrased one of the issues on appeal 
as entitlement to service connection for an acquired 
psychiatric disorder, including PTSD.  Based on the 
following, however, the Board finds that only the issue of 
entitlement to service connection for PTSD is currently on 
appeal.  

In January 2003, the veteran filed an original claim for 
entitlement to service connection for "PTSD, personality 
change and nightmares."  See VA Form 21-526, Veteran's 
Application for Compensation or Pension, received in January 
2003.  In an April 2003 rating decision, the RO denied 
entitlement to "service connection for PTSD (claimed as PTSD 
with personality changes and nightmares)."  The basis of the 
denial was because the evidence did not show a confirmed 
diagnosis of PTSD.  The RO did not address whether any other 
psychiatric disorders evidenced by the medical records were 
related to service.  The veteran subsequently perfected an 
appeal of that decision.

Given the above, the Board finds that insofar as the veteran 
seeks service connection for any psychiatric disorder other 
than PTSD, he should contact the RO.  

The issue of entitlement to service connection for PTSD is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of Alzheimer's dementia.  

2.  The preponderance of the competent medical evidence 
indicates that hypertension, which was initially documented 
in April 1993, is not related to an in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  Alzheimer's dementia was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
Alzheimer's dementia and hypertension, which he contends were 
caused by military service.  As was noted in the 
Introduction, the veteran's PTSD claim is being remanded for 
additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the June 2003 
Statement of the Case (SOC).  Crucially, the Board finds that 
notwithstanding arguments advanced by the representative in 
the February 2004 Written Brief Presentation, the RO informed 
the veteran of VA's duty to assist him in the development of 
his claims in a letter dated in March 2003.  This letter 
advised the veteran of the provisions relating to the VCAA, 
to include advising him that he could provide medical 
evidence showing that his Alzheimer's dementia and 
hypertension were related to his military service.  
Specifically, he was advised that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him for the 
claimed conditions.  He was informed as well that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  The 
letter noted that progress notes from the Pittsburgh VA 
Medical Center had already been received.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  
Given such, the Board declines the representative's request 
that the claims be remanded to the RO for an additional VCAA 
notice.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in April 2003).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, and VA 
and private medical records.  The veteran and his 
representative have not identified any outstanding evidence.  

The veteran's representative has requested that the veteran 
be afforded VA examinations to determine the etiology of 
Alzheimer's dementia and hypertension.  See Written Brief 
Presentation, dated in February 2004, pg. 3.  

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion is not warranted.  As discussed in more detail below, 
there is no current diagnosis of Alzheimer's dementia.  In 
addition, the veteran's service medical records do not 
reflect any elevated blood pressure readings, or a diagnosis 
of hypertension.  The medical evidence shows that the initial 
diagnosis of hypertension was in March 1993.  Given the 
absence of medical evidence documenting a current diagnosis 
of Alzheimer's dementia or any complaints or clinical 
findings pertaining to hypertension prior to March 1993, any 
current medical opinion regarding a nexus between the claimed 
disabilities and service could not be based on the review of 
contemporaneous, objective medical evidence.  A medical 
opinion that is based on the veteran's reported history is of 
no probative value.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  Because any current medical opinion would be of no 
probative value, the Board finds that a VA examination or 
medical opinions regarding a nexus to service are not 
required prior to considering the substantive merits of the 
veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1991) [strict adherence to procedural rules is not required 
if no benefit would flow to the veteran].  

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claims and that 
no reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of current disability attributable to Alzheimer's dementia 
and no objective evidence of in-service complaints or 
findings of hypertension.  The veteran has been provided the 
opportunity to present evidence pertaining to in-service 
incurrence and current disability, and he has not done so.  

The Board additionally observes that general due process 
concerns have been satisfied in this case.  The veteran and 
his representative have been accorded appropriate opportunity 
to present evidence and argument in support of his claim.  
See 38 C.F.R. § 3.103 (2003).  In his substantive appeal 
filed in January 2004, the veteran declined a personal 
hearing.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).
 
Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Service connection - POW presumptions

If a veteran was a former prisoner of war and as such was 
interned or detained for not less than 30 days, certain 
specified disabilities, including psychosis, any of the 
anxiety states and dysthymic disorder (or depressive 
neurosis), shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. 3.309(c) (2003).

1.  Entitlement to service connection for Alzheimer's 
dementia.  

Factual background

The veteran's service medical records are negative for 
complaint or diagnosis of Alzheimer's dementia.  There is no 
pertinent medical evidence for many decades after the veteran 
left service in 1945.  

Private treatment records from Sewickley Valley Hospital 
dated from April 1992 to May 2002 reflect treatment for 
Alzheimer's dementia beginning in March 1993.  An entry dated 
in November 2000, however, noted that the veteran had been 
doing well; it was indicated that the veteran was thought to 
have had mild Alzheimer's type dementia, but seemed to have 
recovered nicely.  He was treated transiently with 
antidepressant which seemed to have improved the situation.  
It was stated that the diagnosis should be removed from the 
problem list.  

Thereafter, the medical records are negative for a diagnosis 
of Alzheimer's dementia.  A VA progress note dated on 
September 17, 2002, noted the veteran's wife's concerns about 
Alzheimer's; however, no diagnosis was made.  The 
manifestations of symptoms in older patients were discussed.  
The examiner reviewed the effects that medical and 
environmental changes have on older adults which might 
trigger the onset of negative behaviors.  It was noted that 
the onset of the veteran's behavior problems occurred when 
the wife became ill.  The examiner normalized the spouse's 
experience and provided support.  

A VA psychiatric examination in March 2003 resulted in a 
diagnosis of adjustment disorder with depressed mood, 
secondary to multiple life stressors, resolved.  There was no 
reference to or diagnosis of Alzheimer's dementia.  

Analysis

The veteran contends that he has Alzheimer's dementia which 
is related to his military service.  

As noted above, in order to establish service connection for 
Alzheimer's dementia, there must be (1) evidence of a current 
disability; (2) evidence of the incurrence or aggravation of 
a disease or injury in active service; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

With respect to Hickson element (1), current disability, 
while the post-service medical evidence of record shows 
diagnosis of and treatment for what was thought to be 
Alzheimer's dementia beginning in 1993, the record indicates 
that medical personnel considered the condition, whatever it 
was, completely resolved as of November 2000.  The examiner 
specifically stated that Alzheimer's dementia should be 
removed as a diagnosis.  Thereafter, the evidence is devoid 
of any medical finding or diagnosis pertaining to Alzheimer's 
dementia.  As noted above, the concerns regarding Alzheimer's 
expressed by the veteran's spouse in September 2002 were not 
attributed to any disease process but simply to his advanced 
age and his attempts to cope with her illness.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The medical records do not show a current diagnosis 
of Alzheimer's dementia.

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In the absence of a current diagnosis of Alzheimer's 
dementia. service connection may not be granted.  See also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In short, 
Hickson element (1) has not been met.  Service connection 
must be denied on that basis alone.  

For the sake of completeness, the Board will briefly address 
the remaining two elements.

With respect to Hickson element (2), in-service incurrence, 
the service medical records are negative for treatment or 
diagnosis of the condition.  As shown by the evidence, 
Alzheimer's dementia was initially noted several decades 
after the veteran's period of service.  As such, Hickson 
element (2) has not been met.  

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's complaints relative to Alzheimer's 
dementia to his military service.  It is clear that in the 
absence of a current diagnosis of Alzheimer's dementia, a 
medical nexus opinion would be an impossibility.  Cf. Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability and his 
military service, his statements are not probative of a nexus 
between the conditions and military service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

As previously noted, the veteran was a POW during World War 
II.  As has been described in the law and regulations section 
above, presumptive service connection is provided for 
specified disabilities for certain POWs.  However, 
Alzheimer's dementia is not one of the disabilities for which 
presumptive service connection is available.  See 38 C.F.R. § 
3.309(c) (2003).  In any event, there is no evidence that the 
veteran currently has Alzheimer's dementia.

In summary, none of the Hickson elements have been met.  
Therefore, the service connection claim for Alzheimer's 
dementia must be denied.  

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefits sought on appeal are 
accordingly denied.

2.  Entitlement to service connection for hypertension.

Pertinent law and regulations

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2003).

Factual background

The service medical records are negative for any elevated 
blood pressure readings, or a diagnosis of hypertension.  
Blood pressure readings reflected a range of 108-126 systolic 
over a range of 78-84 diastolic; specific readings were 
120/80 (June 1944), 112/82 and 126/84 (February 1945), 108/84 
(August 1945) and 118/78 (September 1945).  

Post-service medical evidence reflects diagnosis of and 
treatment for hypertension beginning in March 1993.  VA 
medical records dated from June 2002 to February 2003 reflect 
continued treatment for hypertension and show that the 
condition is well controlled through medication therapy.  

Analysis

The veteran contends that his hypertension is related to his 
military service.  

As previously noted, the veteran was a POW during World War 
II.  Presumptive service connection is provided for specified 
disabilities for certain POWs.  However, hypertension is not 
one of the disabilities for which presumptive service 
connection is available.  See 38 C.F.R. § 3.309(c) (2003).

As such, in order to establish service connection for 
hypertension, there must be (1) evidence of a current 
disability; (2) evidence of the incurrence or aggravation of 
a disease or injury in active service; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

With respect to Hickson element (1), current diagnosis, there 
is a current diagnosis of hypertension. 

With respect to Hickson element (2), in-service incurrence, 
the service medical records do not disclose any other 
complaints or clinical findings that were attributed to 
hypertension.  The blood pressure readings noted in service 
do not reflect hypertension as defined by VA.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2003).

There is no relevant medical evidence for approximately 48 
years after the veteran left service.  There is no indication 
that hypertension was diagnosed within a year of his 
separation from service.  The veteran was asked to identify 
medical care providers who had treated him for hypertension 
since his separation from service, but the initial treatment 
shown by the record was in March 1993.  The veteran has not 
claimed treatment for hypertension prior to this date.  

In short, there is no evidence showing that the hypertension, 
which was apparently initially documented in March 1993, had 
its onset during service or during the one-year presumptive 
period following the veteran's separation from service.  
Accordingly, the Hickson element (2) has not been satisfied 
and the veteran's claim fails on that basis.

With respect to Hickson element (3), the evidence does not 
reflect a medical nexus opinion which relates the veteran's 
hypertension to any in-service disease or injury.  To the 
extent that such contention may be implied, the veteran, as a 
layperson without medical training, is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."]

In summary, Hickson element (1) has been met; however, 
Hickson elements (2) and (3) have not.  Therefore, the 
service connection claim for hypertension must be denied.  



Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for Alzheimer's dementia is 
denied.  

Entitlement to service connection for hypertension is denied.


REMAND

The veteran also seeks service connection for PTSD as a 
result of his military service.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) combat status or, if combat status is not found, 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 
Vet. App. 389 (1996).

The veteran was co-pilot of a B-17 bomber during World War 
II, was shot down over enemy territory, was a POW and was 
awarded the Air Medal.  Element (2) is obviously satisfied.  
The Board notes, however, that the claims file contains 
contradictory and inconclusive evidence regarding element 
(1), current diagnosis, and element (3), medical nexus.  

Regarding element (1), a current diagnosis, the medical 
evidence includes diagnoses of PTSD.  See VA treatment 
records dated in July 2002, September 2002, January 2003 and 
February 2003.  The Board notes that the diagnoses of PTSD in 
the record have all been provided by the same VA physician.  
However, the report of a VA psychiatric examination conducted 
in March 2003 for the specific purpose of diagnosing the 
veteran's mental disorder indicated that the evidence did not 
warrant a diagnosis of PTSD.  The only diagnosis was 
adjustment disorder, "resolved".  The GAF score assigned 
was "approximately 85".  Thus, there is some question as to 
whether a current disability exists.

Regarding element (3), a causal nexus between PTSD and an in-
service stressor, the March 2003 examiner, as noted above, 
did not diagnose PTSD; noted in connection with the 
adjustment disorder were family issues and the veteran's 
concerns over this advancing age.  The VA examiner who 
diagnosed the veteran as having PTSD did not indicate what 
stressors the diagnosis was based on.    

The Board believes that efforts should be made to reconcile 
the contradictory evidence with regard to whether the veteran 
currently has PTSD.  

In addition, as noted in the Introduction the veteran has 
confined his claim to PTSD.  The Board notes that the POW 
presumptions found in 38 C.F.R. § 3.309(c) apply to any of 
the anxiety states, if such is found to be compensably 
disabling.  This presumption is rebuttable.  See 38 C.F.R. 
§ 3.307(d).  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should contact the veteran through his 
representative in order to whether he wishes to 
amend his claim to include any acquired psychiatric 
disability, to include PTSD.

2.  VBA should schedule the veteran for a 
psychiatric examination to determine the presence 
and etiology of any psychiatric disability.  The 
veteran's claims folder should be provided to the 
examining physician and reviewed in conjunction 
with the examination.  The examiner should provide 
written answers to the following questions:

(a) Does the veteran meet DSM-IV criteria 
for a diagnosis of PTSD? and;

(b) If so, is the PTSD the result of an 
in-service stressor, including POW 
experiences?  

(c)  Is any other psychiatric disability 
present?  If so, it is considered to be 
one of the anxiety states?  What is its 
severity?  What is its cause?

The examination report should include a 
complete rationale for all opinions 
expressed.  

3.  Thereafter, VBA should readjudicate 
the issue of the veteran's entitlement to 
service connection for PTSD.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and be afforded a reasonable  opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



